Citation Nr: 0023509	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-13 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 22, 1994 
for the assignment of a 100 percent disability rating for an 
atypical paranoid psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1975 and from March 1983 to March 1987.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the veteran's claim 
of entitlement to an earlier effective date for the grant of 
a total evaluation for his service-connected atypical 
paranoid psychosis.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the veteran's VA claims 
folder.  

During his June 2000 hearing, the veteran submitted 
additional documentary evidence, which was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (1999). 
This additional evidence has been associated with the claims 
folder.


FINDING OF FACT

It can not be factually ascertained that the veteran 
experienced an increase in his service-connected atypical 
paranoid psychosis during the period prior to VA 
hospitalization on June 22, 1994.



CONCLUSION OF LAW

An effective date earlier than June 22, 1994 for the award of 
a 100 percent disability rating for atypical paranoid 
psychosis is not warranted.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than the currently assigned June 22, 1994 for a 100 
percent disability evaluation of his service-connected 
atypical paranoid psychosis.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Effective dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered 5by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1999).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

Schedule of ratings - psychotic disorders

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

From January 1988 to November 7, 1996, the VA Schedule for 
rating psychotic disorders read in pertinent part as follows:

100%  Active psychotic manifestations of 
such extent, severity, depth, 
persistence, or bizarreness produced 
total social and industrial 
inadaptability.  

70%  With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability. 

50%  Considerable impairment of social 
and industrial adaptability.

38 C.F.R. 4.132, Diagnostic Code 9208 (1996).

Factual Background

In a January 1990 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for an 
atypical paranoid psychosis and assigned a 50 percent 
disability rating, effective September 10, 1987.  The veteran 
did not appeal that decision.

The record reflects that on July 9, 1991, the veteran was 
admitted to the VA hospital in Palo Alto, California for 
treatment of his mental illness.  On July 10th, 1991, the 
veteran filed a claim of entitlement to an increased 
disability rating for his service-connected atypical paranoid 
psychosis.

On July 11, 1991, the Social Security Administration (SSA) 
submitted a request to VA for copies of all records 
pertaining to the veteran.  In a letter dated July 12, 1991, 
the SSA indicated that the veteran had filed a claim for 
disability benefits from that agency based upon his mental 
impairment.

The RO subsequently scheduled the veteran for a VA 
examination in order to assess the severity of his service-
connected disability.  The veteran failed to report for that 
examination.  In an October 1992 letter, the RO advised the 
veteran that it was proposing to stop payment of his 
disability benefits due to his failure to report for VA 
examination.  The veteran was advised that if he was now 
prepared to report for an examination, he should complete the 
enclosed form and submit it to the RO in order to indicate 
his willingness to report.  In a signed statement submitted 
in December 1992, the veteran indicated that he was willing 
to report for VA examination.  

In January 1993, the veteran underwent a VA psychiatric 
examination.  The veteran stated that he had had a "bad 
time" in 1991, including two psychiatric hospitalizations, 
but he felt that 1993 was going very well.  He was taking no 
medications and receiving no treatment.  He stated that he 
managed his own finances, including maintaining three credit 
card accounts appropriately.  The veteran reported he heard 
whispers and communicated directly with characters on 
television.  The examiner stated that the veteran continued 
to show and active thought disorder, primarily of a paranoid 
nature.  The examiner believed that the veteran was competent 
to handle VA funds.  

Based upon the results of the January 1993 VA examination, 
the RO issued a rating decision in February 1993, which 
continued the 50 percent disability rating assigned for the 
veteran's atypical paranoid psychosis.  That decision was not 
appealed.

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in October 1994, the veteran requested a 
reevaluation of his service-connected "nervous condition".  
He asserted that his condition had worsened in severity.

The RO subsequently obtained the veteran's VA treatment 
records.  These records reveal that on June 22, 1994, the 
veteran had been admitted to a VA hospital for treatment of 
his mental illness.  He was evidently taken into custody by 
the police "as a danger to others and gravely disabled, for 
threatening his mother and being very agitated with severe 
delusions".  During this hospitalization, the veteran 
reported that he had last been hospitalized in July 1991, and 
that he had not taken any of his medications since that time.  
It was noted on discharge that he was unemployable and 
incompetent to make decisions about his psychiatric illness.

In a December 1994 rating decision, the RO granted an 
increased disability rating of 100 percent for the veteran's 
atypical paranoid psychosis, effective June 22, 1994, the 
date he as admitted to the VA hospital.  The veteran did not 
appeal that decision.

In a signed statement submitted in December 1997, the veteran 
filed a claim of entitlement to an earlier effective date for 
the 100 percent disability rating assigned for his atypical 
paranoid psychosis.  He essentially contended that the date 
that VA had become aware that he had filed a claim for Social 
Security disability benefits should constitute the date of an 
informal claim for an increased rating.

In the June 1998 rating decision, the RO denied the veteran's 
claim of entitlement to an earlier effective date for the 
grant of a total evaluation for his service-connected 
atypical paranoid psychosis.  In a Notice of Disagreement 
submitted in August 1998, the veteran contended that his 
mental problems had been at their most severe during the 
early nineties, and that he should be entitled to a 100 
percent disability rating for this entire period.

In November 1998, the RO received the veteran's SSA file, 
which consisted primarily of VA treatment records already 
associated with the veteran's VA claims folder.

During his June 2000 hearing, the veteran testified that the 
early nineties were a difficult period for him in that his 
psychiatric problems caused him to hospitalized several 
times.  He indicated that except for his hospitalizations, he 
did not start receiving regular treatment from VA until 1995 
or 1996.  The veteran also stated that he had been awarded 
Social Security benefits in 1991 and had been given payments 
by that agency that were retroactive by one year.  

During this hearing, the veteran's accredited representative 
discussed the medical evidence that was of record prior to 
the February 1993 rating decision.  In essence, the 
representative asserted that this evidence showed the veteran 
to be totally disabled much earlier than his effective date 
of June 1994.  Upon questioning by the undersigned, however, 
the representative indicated several times that they were not 
intending to raise a claim of clear and unmistakable error 
with respect to any of the RO's prior rating decisions.  See 
the hearing transcript, pages 8-9, 11.  

At the time of his June 2000 hearing, the veteran submitted 
an additional written statement, which contained various 
notes regarding his medical history.

Analysis

As noted above, for a disability evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

In its December 1994 rating decision, based on the veteran's 
October 1994 claim of entitlement to an increased disability 
rating, the RO granted an increased disability rating of 100 
percent for the veteran's service-connected atypical paranoid 
psychosis, effective June 22, 1994, the date that he entered 
a VA hospital for treatment of his mental illness.  As 
described above, the veteran was brought to the VA hospital 
by the police after threatening his mother.  On discharge 
from the hospital he was noted to be unemployable and 
incompetent. 

The question to be initially answered by the Board is whether 
it was factually ascertainable that the veteran was ratable 
at the 100 percent level prior to June 22, 1994.  The Board 
notes that there are two possible dates of the veteran's 1994 
claim of entitlement to an increased disability rating: the 
date of his October 27, 1994 formal claim or the date of June 
22, 1994, if his hospitalization report is considered to be 
an informal claim under 38 C.F.R. § 3.157.  For the reasons 
expressed below, whichever date is accepted as the date of 
claim, it was not factually ascertainable that an increase in 
disability occurred for at least one year prior to June 22, 
1994 and an earlier effective date may not be assigned under 
38 C.F.R. § 3.400(o).

There is no medical or other evidence of record dated within 
the year before the veteran's June 1994 hospitalization.  It 
appears that the veteran's last hospitalization prior to that 
date was in July 1991 and that his last VA psychiatric 
examination was in January 1993.  As described above, during 
the January 1993 VA psychiatric evaluation the veteran 
reported that he was doing somewhat better than previously 
and the examiner found him to be competent.  The record does 
not reflect that the veteran received any private or VA 
outpatient treatment since his January 1993 examination, and 
he has denied receiving any treatment during that period.  
During his June 1994 hospitalization, the veteran reported 
that he had ceased taking medication for his disability 
following his July 1991 discharge, and he gave no indication 
that he had received any medical treatment since that time.

Based on this evidence, the Board concludes that it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to June 22, 1994.  
See 38 C.F.R. § 3.400(o).  There is no medical or other 
evidence of record dated from January 1993 to June 22, 1994.   
Therefore, the effective date of the veteran's increased 
evaluation must remain June 22, 1994, the date of his 
admission to the VA hospital.

The veteran has asserted that the July 1991 request for 
information submitted by the SSA should have been construed 
by the RO as an informal claim for an increased disability 
rating for his atypical paranoid psychosis.  For this reason, 
the veteran and his accredited representative contend that he 
should be granted an earlier effective date of July 11, 1991 
for his 100 percent disability rating.  However, the record 
indicates that the veteran had already submitted a signed 
statement to the RO on July 10, 1991 in which he raised a 
claim of entitlement to an increased rating for his atypical 
paranoid psychosis.  That claim was subsequently denied by 
the RO in a February 1993 rating decision, which the veteran 
did not appeal.  Because the veteran's increased rating claim 
was pending at the time that the SSA submitted its request to 
the RO, the Board finds that the SSA request, even if could 
be considered to be an informal claim for an increased 
rating, was essentially duplicative of the veteran's 
previously filed formal claim.  The veteran's claim for an 
increased rating was eventually denied in an unappealed 
February 19993 RO rating decision.  The veteran does not 
contend, and the record on appeal does not demonstrate, that 
any claim, formal or informal, was filed during the period 
from February 1993 to June 1994.

The Board notes that the veteran and his accredited 
representative have asserted on numerous occasions that the 
medical evidence of record prior to the RO's February 1993 
rating decision supports the assignment of a 100 percent 
disability rating for his atypical paranoid psychosis.  
However, as noted above, the veteran did not appeal the 
February 1993 rating decision and it is now final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In response to 
inquiries by the undersigned, the representative stated 
several times during the June 2000 hearing that they were not 
raising a claim of clear and unmistakable error (CUE), see 
38 C.F.R. § 3.105(a),  with respect to that decision.  See 
the hearing transcript, pages 8-9, 11.  Accordingly, the 
Board cannot and will not consider the matter of CUE.  
In response to the contentions of the veteran and his 
representative, the Board observes in passing that if the 
February 1993 and June 1994 reported are compared, the 
February 1993 VA examination did not indicate that the 
veteran's disability was then of the severity which was later 
demonstrated during the June 1994 hospitalization.   

As discussed in detail above, the only way in which the 
veteran can obtain an effective date earlier than that of 
June 22, 1994, is if it is factually ascertainable in the 
record that an increase in disability occurred at an earlier 
time during the one year period after his claim.  See 
38 C.F.R. § 3.400(o)(2).  For the reasons and bases set forth 
above, the Board has found that it is not factually 
ascertainable that an increase in disability occurred within 
one year prior to June 22, 1994.  The Board has further 
determined that the record does not reflect the presence of a 
claim, formal or informal, after the final denial of his 
previous claim of entitlement to an increased disability 
rating in February 1993 and before June 22, 1994.  Thus, the 
effective date of the veteran's 100 percent evaluation is 
June 22, 1994.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an effective date earlier than June 22, 1994 
for an award of entitlement to a 100 percent disability 
rating for atypical paranoid psychosis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

